DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3 2021 has been entered.
Receipt of Arguments/Remarks filed on August 3 2021 is acknowledged. Claims 1-30 were/stand cancelled. Claims 31-37 were amended.  Claims 31-37 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31-32 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Khattar et al. (WO2013179248A1, cited on PTO Form 1449) in view of Palepu et al. (USPGPUB No. 20130231357, cited in the Office action mailed on November 12 2020).
Applicant Claims
	The instant application claims an anti-oxidant free, intraveneous liquid pharmaceutical composition comprising 20 mg/ml to 30 mg/ml of pemetrexed; a non-aqueous solvent consisting of 200 mg/ml to 300 mg/ml of propylene glycol and at least 0.5 ml/ml water; wherein the pH of the composition is from 7.4 to 7.6; and wherein the composition comprises no more than 3% w/w impurities after storage for 2 days at 40 °C and 75% relative humidity.   
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Khattar et al. is directed to pharmaceutical compositions of pemetrexed.  Pemetrexed is associated with oxidative and acidic degradation.  It has been found that the use of an organic amine and inert gas purging can be utilized to form stable parenteral formulations of Pemetrexed (pages 3-4).  The formulations contain from 2.5 to 50 mg/ml pemetrexed.  These compositions are then administered via intravenous infusion to treat patients suffering from malignant pleural mesothelioma and for second-line treatment of non-small cell lung cancer (page 8, lines 19-24).  The pH of the composition is preferably in the range of 6 to 8 (page 8, lines 11-13).  It is taught that a pH more than 7 reduces acidic degradation impurities (page 9, lines 8-14).  Example 1 shows a composition comprising pemetrexed in 25 mg/ml, propylene glycol in 0.33 ml (342 mg/ml) and water.  The stability initial is 0.7% and after 14 days at 40 °C and 75% RH is 4.3%   Example 5 teaches pemetrexed in 25 mg, tromethamine in 15 mg, propylene glycol in 50%v/v, water to 1 mL and a nitrogen purge with a pH of 6-8.  Total impurities are 0.38% initially and 0.6% after 14 days at 40°C and 75% relative humidity.  injecting stability at 2-8 °C and 25 °C with 5% dextrose at 9 mg/ml concentration.    
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Khattar et al. exemplify compositions with propylene glycol, Khattar et al. does not expressly teach the instantly claimed concentration of propylene glycol.  However, this deficiency is cured by Palepu et al.  
Palepu et al. is directed to a pharmaceutical composition containing pemetrexed having extended storage stability.  It is taught that the compositions include water as a pharmaceutically acceptable fluid. The water can include a mixture of propylene glycol and water.  Examples include 10% propylene glycol and 90% water, 25% propylene glycol and 75% water.  Other embodiments include up to 75% propylene glycol.  The amount of water and propylene glycol can be varied within the ranges, i.e. the ratio of water to propylene glycol can range from 100% to 0% to about 25% to up to 75% (paragraph 0027).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khattar et al. and Palepu et al. and manipulate the amount of propylene glycol.  One skilled in the art would manipulate the amount of propylene glycol as taught in Palepu et al. as Palepu et al. suggests ratios of water and propylene glycol which can be utilized to form pemetrexed solutions.  Since Khattar et al. exemplifies the use of propylene glycol, one skilled in the art would have been motivated to utilize amounts taught in Palepu et al. as it is directed prima facie case of obviousness exists. See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khattar et al. and Palepu et al. and dilute the composition with dextrose and administer the composition intravenously to treat pleural mesothelioma or non-squamous, non-small cell lung cancer.  One skilled in the art would have been motivated to administer the composition in this manner as it is the known use for pemetrexed as taught by Khattar et al.

Claims 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Khattar et al. in view of Palepu et al. as applied to claims 31-32 and 35-37 above and in further view of Zaludek (WO2015193517A2, cited in the Office action mailed on 11/12/20).
Applicant Claims
	The instant application claims the pemetrexed is pemetrexed diacid.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Khattar et al. and Palepu et al. are set forth above.  Khattar et al. teaches pemetrexed compositions with an organic amine.  

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Khattar et al. teaches pemetrexed, Khattar et al. does not teach pemetrexed diacid.  However, this deficiency is cured by Zaludek.
	Zaludek is directed to liquid pharmaceutical composition comprising pemetrexed.  Formulations include pemetrexed diacid with an organic amine (page 3).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize pemetrexed diacid.  It would have been obvious to one of ordinary skill in the art to try any known form of pemetrexed as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).  Since Khattar et al. teaches the use of the pemetrexed with an organic amine and Zaludek teaches the pemetrexed diacid with an organic amine, there is a reasonable expectation of success.

Response to Arguments
Applicants’ arguments filed August 3 2021 have been fully considered but they are not persuasive. 
	Applicants argue that the instant claims are directed to an anti-oxidant free, intravenous liquid pharmaceutical composition with a specific pH range from 7.4 to 7.6 and include pemetrexed, propylene glycol and water.  It is argued that unlike previously described pemetrexed composition that require an anti-oxidant and/or an 14 days and 40°C/75% RH of 3.42.  While instant claim 31 recites the same temperature and humidity, the impurities are measured after 2 days. Thus, Applicants cannot say that this example does not have an impurity level falling within scope as the measurement is taken 12 days after applicant measured the impurity.  Secondly, Khattar does teach a nitrogen purge is beneficial for the stability of the pemetrexed compositions.  However, the instant claims neither exclude an organic amine nor a nitrogen purge.  The examiner would agree that the exclusion of an organic amine would distinguish the instant claims from Khattar.  However, the recitation “a non-aqueous solvent consisting of 200 mg/mL to 300 mg/mL” does not exclude an organic amine such as tromethamine.  This chemical is a solid and thus is not a solvent.  The examiner does agree that this claim limitation excludes compounds such as dimethyl acetamide which is exemplified in example 1 of Khattar as this is a solvent.  While the instant specification teaches tromethamine can be included (see for example page 16) and thus would provide support for a negative proviso, Khattar teaches other organic amines can be included.  Thus, the mere exclusion of a single compound such as tromethamine would not be sufficient to distinguish the instant claims from Khattar.  The difference between Khattar and the instant claims is the concentration of the propylene glycol and water.  The examiner cannot agree that the instant specification demonstrates the criticality of the amount of propylene glycol.  The comparisons in the instant specification are directed to composition with and without propylene glycol.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Khattar teaches how stability can be achieved without the inclusion of an antioxidant.  Khattar generally teaches that propylene glycol is a solvent which can be used for preparing the pharmaceutical composition (see page 7 of the Khattar), Khattar just fails to teach concentration of the solvents that can be utilized absent the examples.  Palepu provides different concentrations which can be utilized.  One skilled in the art would manipulate the amount of solvent within a composition absent a demonstration of the criticality of the solvent and/or concentration.  Again, Applicants have not demonstrated the criticality of the amount of propylene glycol claimed or even the type of solvent claimed albeit the claims do exclude other non-aqueous solvents from being present.  Zaludek is utilized to show that pemetrexed diacid is a known form of pemetrexed which can be utilized in pharmaceutical formulations.  So its teachings with respect to an antioxidant do not make the use of pemetrexed diacid any less obvious.  Khattar teaches the composition are for intravenous infusion and teaches an overlapping pH, thus these limitations are rendered obvious by Khattar.   While Zaludek does not provide any particular testing,  art's propylene glycol achieves stability is not patentably distinguishable absent a demonstration of the criticality of the claimed concentration as the instant specification only establishes its inclusion is critical which is already suggested by Khattar.  Thus, Applicants argument are not persuasive.
The examiner reiterates that Applicants can distinguish the instant claims from the cited prior art by a) establishing the criticality of the instantly claimed propylene  MPEP 716.02(d): “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.”  In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). OR b) applicants could exclude organic amines from the instant claims thus distinguishing the instantly claimed invention from Khattar et al. although it is noted that the specification does not appear to teach the genus of organic amines thus a limitation that expressly excludes organic amines does not appear to be supported.  However there are other avenues in which applicants could exclude this genus of compounds. OR c) recite a particular level of oxygen in the composition (thereby necessarily excluding nitrogen) from the composition and show the claimed impurities after storage for 2 days at 40 °C and 75% relative humidity cannot be achieved with the examples shown in Khattar with the organic amine alone.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616